DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/2021 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application No. GB2374918 (Reece et al.) in view of US Patent Application Publication No. 20200229645 (Karsten et al).
	Regarding claim 1, Reece et al. discloses: “a portable container (Pg. 1, [5]: “The device described here uses a thermally insulated enclosure, a heat sink made from a suitable activated coolant, a temperature controlled fan energized by small pocket batteries held within the enclosure, the whole being easily lifted and moved by a normal adult”) comprising: an enclosure having an openable section, the openable section operable to move from an open position, for receiving a container (Figure 1: 4; ABSTRACT: “Food (4) can be displayed and stored for periods of 2 hours or more”), and a closed position (Pg. 1, [10]: “The enclosure is capable of being opened for removal and addition of food, replacement of batteries and removal and replacement of the coolant”); an environmental control module interface surface (Figure 1: 3) incorporated into a surface (Figure 1: 9) of the portable container (Figure 1: 1-3, 9; ABSTRACT: “A portable self-contained chilled food display unit in the shape of a box has upper (1) and lower (2) compartments separated by a shelf (3)”; “The cooled air then passes into the upper compartment through holes (9) in the shelf”); an environmental control module (Pg. 2, [21]: “A housing (described as the ‘fan unit’) comprising the electrically operated fan (7), batteries (10), electronics (6), and temperature measuring equipment (5) is positioned in a hole in the shelf”) operable to engage the environmental control module interface surface (Figure 1: 3, 6, 7, 10; Pg. 2, [21]: “A housing (described as the ‘fan unit’) … is positioned in a hole in the shelf”); one or more environmental controllers (Figure 1: 6) one or more environmental sensors (Figure 1: 5); and a power supply (Figure 1: 10; ABSTRACT: “The temperature is monitored by a sensor (5) connected to electronics (6) that operates an electric fan (7)”; “Power to the fan, electronics and the temperature sensing circuit is provided by small batteries (10)”), wherein the environmental control module is operable to communicate one or more sensed environmental conditions and to adjust one or more environmental controllers” (Pg. 2, [12]: “The fan is placed so as to circulate air between the upper and lower compartments through a series of holes in the shelf”; [13]: “The temperature of the air in the upper compartment is monitored either by direct measurement or indirectly by measurement of the temperature of the shelf”; [14]: “The fan is energized only when the temperature of the air in the upper compartment is greater than a set value.  The fan ceases to operate when this temperature falls below another set value”).
	However, Reece et al. does not clearly disclose the remaining limitations of the claim.  To that end, Karsten et al. discloses: “wherein the environmental control module has an intake (FIG. 6, 38; [0094]: “The fan 38 may be configured to draw in air from the food chamber through the inlet opening and push air into the food chamber through the outlet opening”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Reece et al. with the invention of Karsten et al. in order to utilize an intake fan to draw in air and an exhaust fan to and push air through the outlet (e.g., see Karsten et al. @ [0094]).
	With respect to claim 2, Reece et al. discloses: “the enclosure has a three-dimensional shape selected from a cube (Figure 1: 1, 2; ABSTRACT: “A portable self-contained chilled food display unit in the shape of a box has upper (1) and lower (2) compartments”; Pg. 2, [11]: “The device is in the shape of a box and consists of 2 compartments as shown in Figure 1 separated by a shelf”), a cuboid, a pyramid, a cone, a triangular prism, and a cylinder”.
	Regarding clam 3, Karsten et al. discloses: “the one or more environmental sensors are selected from temperature sensors (FIG. 17: 340; [0168]: “In some example embodiments, the processing circuitry 320 may include or be in communication with a temperature sensor 340.  The temperature sensor 340 may be configured to measure the air temperature of a food chamber”), moisture sensors, humidity sensors (FIG. 17: 342; [0169]: “In some example embodiments, the processing circuitry 320 may include or 
be in communication with a humidity sensor 342.  The humidity sensor 342 may be 
configured to measure the humidity of a volume of air in a food chamber”), atmospheric pressure sensors, oxygen sensors, air quality sensors, smoke sensors”.
	With respect to claim 4, Karsten et al. discloses: “more than one of any of the environmental sensors can be provided” (FIG. 17: 340, 342; [0168]: “The temperature sensor 340 may be configured to measure the air temperature of a food chamber”; [0169]: “The humidity sensor 342 may be configured to measure the humidity of a volume of air in a food chamber”).
Reece et al. discloses: “the one or more environmental sensors positioned within the environmental controller” (Figure 1: 3, 5; Pg. 2, [21]: “temperature measuring equipment (5) is positioned in a hole in the shelf”).
	With respect to claim 6, Karsten et al. discloses: “the one or more environmental sensors positioned within the portable container at a location away from the environmental controller” (FIG. 3: 30A, 50; [0100]: “In some example embodiments, the IFC 30A includes a humidity control element 50 configured to remove or add humidity to a volume of air within the food chamber 34 to maintain a predetermined humidity level or humidity band”; “The IFC 30A may include a humidity sensor configured to measure the humidity of the volume of air within the food chamber 34”).
	Regarding claim 7, Karsten et al. discloses: “the portable container of claim 1 further comprising a GPS sensor” (FIG. 17: 344; [0170]: “The position sensor 344 may be configured to measure one or more values for a location determination.  The 
position sensor 344 may include a global position system (GPS) sensor”).
	With respect to claim 8, Karsten et al. discloses: “further comprising a communication device for transmitting information from one or more sensors and receiving environment control instructions in response to the transmitted sensor information” ([0025]: “a processor; and a memory.  The memory includes computer program code configured to cause the processor to: receive humidity data from the humidity sensor; compare the humidity data to one or more humidity thresholds; and cause the flow valve to be opened when the humidity data exceeds the one or more humidity thresholds or to be closed when the humidity data does not exceed the one or more humidity thresholds”).
	Regarding claim 9, Karsten et al. discloses: “further comprising one or more of a GPS sensor and a G-force sensor” (FIG. 17: 344; [0170]: “The position sensor 344 may be configured to measure one or more values for a location determination.  The 
position sensor 344 may include a global position system (GPS) sensor”).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Reece et al. in view of US Patent Application Publication No. 20200051015 (Davis et al).
	With respect to claim 10, Reece et al. discloses: “providing a portable container (Pg. 1, [5]: “The device described here uses a thermally insulated enclosure, a heat sink made from a suitable activated coolant, a temperature controlled fan energized by small pocket batteries held within the enclosure, the whole being easily lifted and moved by a normal adult”) having an enclosure having an openable section, the openable section operable to move from an open position, for receiving a food container (Pg. 1, [10]: “The enclosure is capable of being opened for removal and addition of food, replacement of batteries and removal and replacement of the coolant”), and a closed position (Figure 1: 4; ABSTRACT: “Food (4) can be displayed and stored for periods of 2 hours or more”), an environmental control module interface surface (Figure 1: 3)  incorporated into a surface (Figure 1: 9) of the portable container (Figure 1: 1-3, 9; ABSTRACT: “A portable self-contained chilled food display unit in the shape of a box has upper (1) and lower (2) compartments separated by a shelf (3)”; “The cooled air then passes into the upper compartment through holes (9) in the shelf”), an environmental control module (Pg. 2, [21]: “A housing (described as the ‘fan unit’) comprising the electrically operated fan (7), batteries (10), electronics (6), and temperature measuring equipment (5) is positioned in a hole in the shelf”) operable to engage the environmental control module interface surface (Figure 1: 3, 6, 7, 10; Pg. 2, [21]: “A housing (described as the ‘fan unit’) … is positioned in a hole in the shelf”) wherein the environmental control module has an intake fan and an exhaust fan, one or more environmental controllers, one or more environmental sensors, and a power supply, wherein the environmental control module is operable to communicate one or more sensed environmental conditions and to adjust one or more environmental controllers (Pg. 2, [12]: “The fan is placed so as to circulate air between the upper and lower compartments through a series of holes in the shelf”; [13]: “The temperature of the air in the upper compartment is monitored either by direct measurement or indirectly by measurement of the temperature of the shelf”; [14]: “The fan is energized only when the temperature of the air in the upper compartment is greater than a set value.  The fan ceases to operate when this temperature falls below another set value”); 
	However, Reece et al. does not clearly disclose the remaining limitations of the claim.  To that end, Davis et al. discloses: a transportation method ([0121]: “FIGS. 1-21, an embodiment of the system and method of the present technology is shown and generally designated by the reference numeral 10”; [0122]: “the package monitoring system and method 10 essentially includes an enclosure of a package or a package 12 featuring closure flaps 14 and side walls 16”), comprising: the opening the portable container (FIG. 6A: 12); placing the food container within the portable container for transport (FIG. 5A: 12, 92;  FIG. 6B: 12, 66; FIG. 15A; [0158]: “The package utilizing package monitoring system and method 10 of the present technology can be used to transport perishable goods, as best illustrated in FIG. 15A.  Perishable goods, such as but not limited to food … are susceptible to changing environmental conditions during transport”); closing the portable container (FIG. 6B: 12, 66; [0139]: “As best illustrated in FIG. 6B, the present technology can include an embedded sensor packaging 98 that is receivable in the package 12.  The embedded sensor packaging 98 can be an openable or closable enclosure embedded with any of the sensors 92”); configuring the environmental control module to maintain an environment within the container based on an identification of food within the food container; and transporting the portable container” ([0106]: “the package or carrier may also incorporate or be assigned a heating, cooling, oxygen or other temperature and environmental control system for maintaining the correct environment for the transport of contents”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Reece et al. with the invention of Davis et al. in order to provide a method to monitor and maintain the correct environment when see Davis et al. @ [0106], [0158]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reece et al. in view of Davis et al. and Karsten et al.
	Claim 11 is dependent upon claim 10.  As discussed above, claim 10 is disclosed by the combination of Reece et al. and Davis et al.  Thus those limitations of claim 11 that are recited in claim 10 are also disclosed by the combination of Reece et al. and Davis et al.  
	However, the combination of Reece et al. and Davis et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 11, Karsten et al. discloses: “further comprising determining a GPS location for the portable container” (FIG. 17: 344; [0170]: “The position sensor 344 may be configured to measure one or more values for a location determination.  The position sensor 344 may include a global position system (GPS) sensor”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Reece et al. and Davis et al. with the invention of Karsten et al. in order to provide a Position/GPS sensor to determine the location of a portable container (e.g., see Karsten et al. @ [0170]).
	
Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reece et al. in view of Davis et al. and US Patent Application Publication No. 20180061207 (Nygren et al).
	Claims 12 - 15 are dependent upon claim 10.  As discussed above, claim 10 is disclosed by the combination of Reece et al. and Davis et al.  Thus those limitations of claims 12 - 15 that are recited in claim 10 are also disclosed by the combination of Reece et al. and Davis et al.  
	However, the combination of Reece et al. and Davis et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 12, Nygren et al. discloses: (FIG. 1: 106; [0029]: “the portable monitoring device 106 is coupled to goods 104 (e.g., fastened to a box housing the transported goods, to a pallet on which the goods are placed, affixed to the 
goods themselves, etc.)”; “the portable monitoring device 106 includes an accelerometer 224”; “the accelerometer 224 may generate signals representative of a sensed vibration”; “the vibration data of the accelerometer 224 is used to determine a percentage of damage to the goods 104.  Particularly where the goods 104 are perishable food items”; : “the accelerometer 224 may generate other signals indicative of movement, such as g-force data”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Reece et al. and Davis et al. with the invention of Nygren et al. in order to determine damage to perishable food items due to vibration during transport (e.g., see Nygen et al. @ [0029]).
	Regarding claim 13, Reece et al. discloses: “further comprising the step of determining if the portable container has maintained one or more environmental conditions during transport (Pg. 2, [12]: “The fan is placed so as to circulate air between the upper and lower compartments through a series of holes in the shelf”; [13]: “The temperature of the air in the upper compartment is monitored either by direct measurement or indirectly by measurement of the temperature of the shelf”; [14]: “The fan is energized only when the temperature of the air in the upper compartment is greater than a set value.  The fan ceases to operate when this temperature falls below another set value”). 
	In addition, Davis et al. discloses: “if the portable container has maintained the one or more environmental conditions, delivering the food container” ([0106]: “the package or carrier may also incorporate or be assigned a heating, cooling, oxygen or other temperature and environmental control system for maintaining the correct environment for the transport of contents”)
Nygren et al. discloses: “further comprising the step of determining if the portable container has been subjected to any G-force during transport (FIG. 1: 106; [0029]: “the portable monitoring device 106 is coupled to goods 104 (e.g., fastened to a box housing the transported goods, to a pallet on which the goods are placed, affixed to the goods themselves, etc.)”; “the portable monitoring device 106 includes an accelerometer 224”; “the accelerometer 224 may generate signals representative of a sensed vibration”; “the vibration data of the accelerometer 224 is used to determine a percentage of damage to the goods 104.  Particularly where the goods 104 are perishable food items”; : “the accelerometer 224 may generate other signals indicative of movement, such as g-force data”), and if the portable container has not been subjected to any G-force, delivering the food container” (FIG. 10: 1004, 1006; [0074]: “At process block 1004, the goods are then evaluated for damage”; “at process block 1006 the threshold values for vibrational amplitudes at one or more frequencies over time can be determined which equate to a percentage of damage to the goods”; [0039]: “the alert may state the damage to the cargo as a percentage of the cargo that is not damaged.  For example, 100% would indicate that all of the cargo is salable”).
	Regarding claim 15, Nygren et al. discloses: “further comprising the step of determining if the portable container has been subjected to any G-force during transport (FIG. 1: 106; [0029]: “the portable monitoring device 106 is coupled to goods 104 (e.g., fastened to a box housing the transported goods, to a pallet on which the goods are placed, affixed to the goods themselves, etc.)”; “the portable monitoring device 106 includes an accelerometer 224”; “the accelerometer 224 may generate signals representative of a sensed vibration”; “the vibration data of the accelerometer 224 is used to determine a percentage of damage to the goods 104.  Particularly where the goods 104 are perishable food items”; : “the accelerometer 224 may generate other signals indicative of movement, such as g-force data”), and if the portable container has been subjected to any G-(FIG. 10: 1004, 1006; [0074]: “At process block 1004, the goods are then evaluated for damage”; “at process block 1006 the threshold values for vibrational amplitudes at one or more frequencies over time can be determined which equate to a percentage of damage to the goods”; [0039]: “For example, 100% would indicate that all of the cargo is salable, while 20% would indicate that only 20% of the cargo is salable”), determining whether the G-force is within a predetermined range of allowable G-force, and if the G-force is within the predetermined range of allowable G-force, delivering the food container ([0076]: “TABLE 1: Undamaged Berries with no abrasions, but may have up to two bruises less than 2 mm in diameter;  Slightly Damaged Berries with no abrasions; but may have up to four bruises less than 2 mm in diameter;  Moderately Damaged Less than 25% of the berry bruised or moderate abrasions covering less than 25%; Severely Damaged Any berries with bruises or (Unsalable) abrasions which penetrated the surface of the fruit;  Very Severely Entire fruit bruised, mold Damaged (Unsalable) formation or pieces of fruit missing”).

	Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren et al. in view of Davis et al. 
	With respect to claim 16, Nygren et al. discloses: a system (FIG. 1; [0023]: “Referring now to FIG. 1, a transport vehicle 102 is shown transporting goods 104.  A portable monitoring device 106 is shown in transport vehicle 102 and is configured to be in communications with a remote server 114 via a network 112 and one or more cell towers 110”) comprising: memory (FIG. 2: 210; FIG. 3: 308); one or more processors (FIG. 2: 208, FIG. 306); and one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations ([0030]: “Processors 208, 306 may be configured to execute computer code or instructions stored in memories 210, 308”) comprising: receiving, via a mobile application associated with a service provider on a (FIG. 2: 106), a current geographic location of the device (FIG. 2: 106, 218, [0034]: “a determination by location module 218 that a current location of device 106 is within, or has just entered or left, one or more defined geographic areas (e.g., areas around a starting location, destination, one or more checkpoint locations, ports, etc.)”); receiving, via the mobile application associated with the service provider on the device, one or more environmental conditions (FIG. 2: 228; FIG. 3: 320; [0053]: “the damaged goods module 320 may receive an estimate of the damage to the goods being transported from the damage detection module 228.  In other embodiments, the damaged goods module 320 may receive data from the damage detection module 228 related to damage to the goods, and may perform a calculation to determine the amount of damage to the goods”); controlling, via the mobile device associated with the service provider on the device, one or more environmental conditions (FIG. 2: 106, 220, 224; FIG. 3: 114, 314; [0048]: “The portable monitoring device operation module 314 may provide instructions to portable monitoring device 106.  For example, if a warning or alert was generated by the portable monitoring device 106, the portable monitoring device 106 may be instructed to transmit sensor data more often”; [0054]: Referring generally to FIGS. 2-3, it should be understood that the various activities of portable monitoring device 106 may be executed by the 
remote server 114, and vice versa.  The portable monitoring device 106 and the 
remote server 114 may or may not coordinate with one another to generally implement the processes described herein”); displaying, via the mobile application, instructions to deliver the food container (FIG. 3: 316; [0049]: “the display module 316 may generate maps, tables, or other visual data that illustrate the location of the vehicle, the vibrational data monitored during transport, and/or other characteristics of the cargo.  The display may indicate the position of the transport vehicle 102 at different times, if and where the transport vehicle 102 has stopped moving, and/or other general trip properties (e.g., trip duration, distance covered and distance left, etc.)”) if the environmental conditions have ([0049]: “The display module 316 may further generate data relating to one or more alarms or warnings generated by portable monitoring device 106 or remote server 114 (e.g., vibrational levels exceeded, excess damage to product, etc.)”).
	However, Nygren et al. does not clearly disclose the remaining limitations of the claims.  To that end, Davis et al. discloses: “determining if  a portable container has maintained one or more environmental conditions within an environmental condition range during transport ([0106]: “the package or carrier may also incorporate or be assigned a heating, cooling, oxygen or other temperature and environmental control system for maintaining the correct environment for the transport of contents”), and if the portable container has maintained the one or more environmental conditions, delivering food container located within the portable container (FIG. 5A: 12, 92;  FIG. 6B: 12, 66; FIG. 15A; [0158]: “The package utilizing package monitoring system and method 10 of the present technology can be used to transport perishable goods, as best illustrated in FIG. 15A.  Perishable goods, such as but not limited to food … are susceptible to changing environmental conditions during transport”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nygren et al. with the invention of Davis et al. in order to maintain correct environmental conditions for the transport of perishable goods (e.g., see Davis et al. @ [0106]).
	Regarding claim 17, Nygren et al. discloses: “further comprising determining if the portable container has been subjected to any G-force during transport (FIG. 1: 106; [0029]: “the portable monitoring device 106 is coupled to goods 104 (e.g., fastened to a box housing the transported goods, to a pallet on which the goods are placed, affixed to the goods themselves, etc.)”; “the portable monitoring device 106 includes an accelerometer 224”; “the accelerometer 224 may generate signals representative of a sensed vibration”; “the vibration data of the accelerometer 224 is used to determine a percentage of damage to the goods 104.  Particularly where the goods 104 are perishable food items”; : “the accelerometer 224 may generate other signals indicative of movement, such as g-force data”), and if the portable container has not been subjected to any G-force, delivering the food container” (FIG. 10: 1004, 1006; [0074]: “At process block 1004, the goods are then evaluated for damage”; “at process block 1006 the threshold values for vibrational amplitudes at one or more frequencies over time can be determined which equate to a percentage of damage to the goods”; [0039]: “the alert may state the damage to the cargo as a percentage of the cargo that is not damaged.  For example, 100% would indicate that all of the cargo is salable”).
	With respect to claim 18, Nygren et al. discloses: “further comprising determining if the portable container has been subjected to any G-force during transport (FIG. 1: 106; [0029]: “the portable monitoring device 106 is coupled to goods 104 (e.g., fastened to a box housing the transported goods, to a pallet on which the goods are placed, affixed to the goods themselves, etc.)”; “the portable monitoring device 106 includes an accelerometer 224”; “the accelerometer 224 may generate signals representative of a sensed vibration”; “the vibration data of the accelerometer 224 is used to determine a percentage of damage to the goods 104.  Particularly where the goods 104 are perishable food items”; : “the accelerometer 224 may generate other signals indicative of movement, such as g-force data”), and if the portable container has been subjected to any G-force (FIG. 10: 1004, 1006; [0074]: “At process block 1004, the goods are then evaluated for damage”; “at process block 1006 the threshold values for vibrational amplitudes at one or more frequencies over time can be determined which equate to a percentage of damage to the goods”; [0039]: “For example, 100% would indicate that all of the cargo is salable, while 20% would indicate that only 20% of the cargo is salable”), determining whether the G-force is within a predetermined range of allowable G-force, and if the G-force is within the predetermined range of allowable G-force, delivering the food container” ([0076]: “TABLE 1: Undamaged Berries with no abrasions, but may have up to two bruises less than 2 mm in diameter;  Slightly Damaged Berries with no abrasions; but may have up to four bruises less than 2 mm in diameter;  Moderately Damaged Less than 25% of the berry bruised or moderate abrasions covering less than 25%; Severely Damaged Any berries with bruises or (Unsalable) abrasions which penetrated the surface of the fruit;  Very Severely Entire fruit bruised, mold Damaged (Unsalable) formation or pieces of fruit missing”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Myron Wyche/                    2/8/2022
Primary Examiner               AU2644